DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kang (US 2017/0025872).
	Regarding claim 1, Kang teaches an electric system comprising: an electrical energy source (500) (see fig.2,  para.09-11, 16) , and an electrical energy sink (2) connected to the electrical energy source through at least one feeding line (see fig.2,  para.09-11, 47), wherein said at least one feeding line is in at least one position therealong between said source and said sink provided with an arrangement configured to interrupt arcing in the feeding line would such arcing reach said position (see fig.2,  para.48, 58), and said arrangement comprises a temperature dependent member (26, 126, 229, 332, 434, 537) (see fig.2,  para.58,61) arranged close to the feeding line in said position and configured to, upon an increase of the temperature thereof above a predetermined level, activate an irreversible movement of movable means (24, 124, 230, 330, 424, 538, 640) (see fig.2,  para.58,61)   included in the arrangement and configured to by this movement cut off the arc (a) (see fig.2,  para.58,59)  and/or remove hot ionized gases (28, 128, 228, 328, 428, 528, 628) required to maintain the arc to prevent the arcing to continue in this feeding line (see fig.2,  para.58,61).
(see “over current”  fig.2,  para.58,59)  
	Regarding claim 19, Kang teaches invention set forth above, Kang further teaches wherein said temperature dependent member comprises a solid body (26, 126, 229, 332, 537) of a material melting or losing its mechanical strength at a temperature increasing above said predetermined level and activating movement of said means (see fig.2,  para.34, 57-58,84).
	Regarding claim 20, Kang teaches invention set forth above, Kang further teaches wherein said temperature dependent member comprises an explosive (434) configured to generate an explosion upon an increase of the temperature thereof above said predetermined level to cause a movement of said movable means (424) (see fig.2,  para.57-61, Switch opening reads on the clause because by opening the switch the functionality is met). 
	Regarding claim 21, Kang teaches invention set forth above, Kang further teaches wherein each feeding line (8-10) is provided with a plurality of said arrangements at positions spaced along the extension of the feeding line from the electrical energy source (1) to the electrical energy sink (2) (see fig.2,  para.09-11, 16, 47).





Allowable Subject Matter
Claims 2-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, Kang doesn’t expressly teach which is an electric system for propulsion of a rail vehicle (V) and comprises as said electrical energy sink: an electric machine (2) configured to act as a motor for creating a force of a rail vehicle and comprising: a) a stator having a stator body with at least 
	Claims 3 and 22 depend on claim 2, hence claims 3 and 22 will also be deemed allowable if claim 2 is written in independent form.
	Regarding claim 4, Kang doesn’t expressly teach which is an electric system for propulsion of a rail vehicle (V), said electrical energy source is a DC source in the form of a battery, a fuel cell or a shoegear or pantograph obtaining the energy from a DC-contact line (30), the system further comprises a line circuit breaker (31), one side of which being connected to the electrical energy source and the other side of which being connected to the electrical energy sink, and said arrangement is arranged in a position along a line connecting said line circuit breaker (31) to the electrical energy source and configured to interrupt arcing in said line would such arcing reach said position from the line circuit breaker side thereof.
	Regarding claim 5, Kang doesn’t expressly teach wherein said arrangement comprises an element (19, 119, 219, 319, 419, 519, 619) of arc and heat resistant material surrounding an extension of the feeding line (8-10) including said position and configured to form an at least partially enclosed 
	Hence claim 5 will be deemed allowable if written in independent form. 
	Claims 6-17 depend on claim 5, hence claims 6-17 will also be deemed allowable if claim 5 is written in independent form

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836